
	
		III
		110th CONGRESS
		2d Session
		S. RES. 472
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Stevens, Mr. Voinovich, Mr.
			 Carper, Mr. Coleman,
			 Mr. Domenici, Mr. Warner, and Mr.
			 Sununu) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Commending the employees of the Department
		  of Homeland Security, their partners at all levels of government, and the
		  millions of law enforcement, fire service, and emergency medical services
		  personnel, emergency managers, and other emergency response providers
		  nationwide for their dedicated service in protecting the people of the United
		  States and the Nation from acts of terrorism, natural disasters, and other
		  large-scale emergencies.
	
	
		Whereas it has been almost 7 years since the horrific
			 terrorist attacks against the United States and its people on September 11,
			 2001;
		Whereas al-Qaeda and affiliated or inspired terrorist
			 groups remain committed to plotting attacks against the United States, its
			 interests, and its foreign allies, as evidenced by recent terrorist attacks in
			 Great Britain, Algeria, and Pakistan, and disrupted plots in Germany, Denmark,
			 Canada, and the United States;
		Whereas the Nation remains vulnerable to catastrophic
			 natural disasters, such as Hurricane Katrina, which devastated the Gulf Coast
			 in August 2005;
		Whereas the President has declared more than 400 major
			 disasters and emergencies under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act since 2000, in response to a host of natural
			 disasters, including tornadoes, floods, winter storms, and wildfires that have
			 overwhelmed the capabilities of State and local governments;
		Whereas acts of terrorism, natural disasters, and other
			 large-scale emergencies can exact a tragic human toll, resulting in significant
			 numbers of casualties and disrupting hundreds of thousands of lives, causing
			 serious damage to the Nation's critical infrastructure, and inflicting billions
			 of dollars of costs on both the public and private sectors;
		Whereas in response to the attacks of September 11, 2001,
			 and the continuing risk to the Nation from a full range of potential
			 catastrophic incidents, Congress established the Department of Homeland
			 Security on March 1, 2003, bringing together 22 disparate Federal entities,
			 enhancing their capabilities with major new divisions emphasizing information
			 analysis, infrastructure protection, and science and technology, and focusing
			 its more than 200,000 employees on the critical mission of defending the Nation
			 against acts of terrorism, natural disasters, and other large-scale
			 emergencies;
		Whereas since its creation, the employees of the
			 Department of Homeland Security have endeavored to carry out this mission with
			 commendable dedication, working with other Federal departments and agencies and
			 partners at all levels of government to help secure the Nation's borders,
			 airports, sea and inland ports, critical infrastructure, and people against
			 acts of terrorism, natural disasters, and other large-scale emergencies;
		Whereas the Nation's firefighters, law enforcement
			 officers, emergency medical services personnel, and other emergency response
			 providers selflessly and repeatedly risk their lives to fulfill their mission
			 to help prevent, protect against, prepare for, and respond to acts of
			 terrorism, natural disasters, and other large-scale emergencies;
		Whereas State, local, territorial, and tribal government
			 officials, the private sector, and ordinary individuals across the country have
			 been working in cooperation with the Department of Homeland Security and other
			 Federal departments and agencies to enhance the Nation's ability to prevent,
			 protect against, prepare for, and respond to natural disasters, acts of
			 terrorism, and other large-scale emergencies; and
		Whereas the people of the United States can assist in
			 promoting the Nation's overall preparedness by remaining vigilant, reporting
			 suspicious activity to proper authorities, and preparing themselves and their
			 families for all emergencies, regardless of their cause: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)on the occasion
			 of the fifth anniversary of the establishment of the Department of Homeland
			 Security, commends the public servants of the Department for their outstanding
			 contributions to the Nation's security and safety;
			(2)salutes the
			 dedication of State, local, territorial, and tribal government officials, the
			 private sector, and individuals across the country for their efforts to enhance
			 the Nation's ability to prevent, protect against, prepare for, and respond to
			 acts of terrorism, natural disasters, and other large-scale emergencies;
			(3)expresses the
			 Nation's appreciation for the sacrifices and commitment of law enforcement,
			 fire service, and emergency medical services personnel, emergency managers, and
			 other emergency response providers in preventing, protecting against, preparing
			 for, and responding to acts of terrorism, natural disasters, and other
			 large-scale emergencies;
			(4)urges the Federal
			 Government, States, local governments, Indian tribes, schools, nonprofit
			 organizations, businesses, other entities, and the people of the United States
			 to take steps that promote individual and community preparedness for any
			 emergency, regardless of its cause; and
			(5)encourages
			 continued efforts by every individual in the United States to enhance the
			 ability of the Nation to address the full range of potential catastrophic
			 incidents at all levels of government.
			
